Citation Nr: 1225631	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-44 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from April 1967 to January 1970.

This matter originates from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located Denver, Colorado, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability evaluation.  The Veteran appealed the assigned disability evaluation.  

In a May 2011 decision, the Board increased the Veteran's disability evaluation for his PTSD from 30 to 50 percent.  The Board also noted that while the issue of a TDIU had not been certified on appeal, the Board did have jurisdiction to decide the claim.  It observed that a November 2008 record indicated that the Veteran had been forced to retire from work due to his PTSD.  The Board remanded the TDIU for further development at that time, to include a VA examination.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total compensation rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent. 38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2011). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for PTSD, rated as 50 percent disabling; shell fragment wound of the right forearm, Muscle Group VII, rated as 10 percent disabling; shell fragment wound of the middle right thigh, MG XIV, rated as 10 percent disabling; shell fragment wound of the left upper thigh, MG XIV, rated as 10 percent disabling; and left peroneal nerve injury, rated as 10 percent disabling.  The combined disability evaluation is 70 percent.  

As the Veteran has a combined disability evaluation of 70 percent, with one disability evaluation over 40 percent, he meets the criteria for consideration under 4.16(a) for TDIU.  

In a November 2008 Vet Center treatment record, it was indicated that the Veteran's PTSD had progressed to the point where it had caused his unemployment.  

At the time of an April 2009 VA psychiatric examination, the Veteran was noted to be a high school graduate and reported that he had maintained Cs throughout high school.  He also had taken some college level classes.  The Veteran was unemployed and had been so since June 2008.  He stated that he last worked as a surveyor and had done this for the past 35 years.  The Veteran indicated that he had been laid off from his last job and that he was looking for work.  He stated that he had difficulty concentrating on the job as a result of his PTSD and he often made mistakes.  The examiner rendered a diagnosis of PTSD.  He observed that the Veteran's PTSD caused an occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to PTSD and alcohol abuse signs and symptoms, but that he had generally satisfactory functioning.  

In its May 2011 remand, the Board requested that the Veteran be afforded a general medical examination to ascertain the impact of all of his service-connected disabilities (PTSD, right forearm shell fragment wound, left upper thigh shell fragment wound, middle right thigh shell fragment wound, left peroneal nerve injury) on his unemployability.  The examiner was to opine as to whether it was likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, rendered him unable to secure or follow a substantially gainful occupation. 

In conjunction with the Board remand, the Veteran was afforded a VA psychiatric examination in November 2011.  The examiner rendered a diagnosis of PTSD.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had been laid off from his job in 2008.  The Veteran reported having made a $17,000 mistake due to concentration problems. He had not been able to find work since that time.  He stated that he would like a sit down job due to health problems and physical limitations.  

The examiner opined that the Veteran was employable from a psychiatric standpoint and that memory and concentration problems could cause some difficulty.  She noted that a loosely supervised environment would be preferable, providing some evidence against this claim.  

In February 2012, the Veteran underwent a VA muscle injury examination.  The examiner noted that because of the peroneal nerve injury, the Veteran's standing was limited to 5 to 10 minutes at a time.  Walking was limited to 3 blocks.  Following examination, the examiner rendered diagnoses of shell fragment wound of the right forearm, MG VII; shell fragment wound of the middle right thigh, MG XIV; shell fragment wound of the left upper thigh, MG XIV; and left peroneal nerve injury. 

As to the shell fragment wounds, the examiner stated that they caused no functional limitations and would not affect potential employability.  The examiner did note that the Veteran's peroneal nerve injury was associated with markedly limited ability to stand and walk and that because of this injury, he would not be capable of employment requiring more than brief standing or walking.  

Importantly, the examiner opined that sedentary employment would not be affected because of this disorder, providing more evidence against this claim.  

One of the Board's principal responsibilities is to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995). While the Board has considered the Veteran's subjective reports that a TDIU is warranted, the objective medical evidence does not reveal clinical support for his contentions and provides highly probative evidence against this claim, outweighing the Veteran's statements.

The Board does note that it was observed that the Veteran's peroneal nerve injury markedly limited his ability to stand or walk and that because of this injury, he would not be capable of employment requiring more than brief standing or walking.  The Board further observes that the Veteran was employed as a surveyor for 35 years prior to being laid off, a job which required walking and standing.  As such, returning to this line of work or other work similar in nature would not be feasible.  However, the VA psychiatric examiner indicated that the Veteran's PTSD would not limit his employability.  Moreover, the February 2012 VA examiner, while noting the impairment caused by the peroneal nerve injury, specifically stated that sedentary employment would not be affected, both opinions provide a rational entitled to high probative weight.  

In sum, the Board finds there is no objective evidence of record, with the exception of the November 2008 treatment record indicating that the Veteran reported that his PTSD had caused him to lose his employment, such as medical records or personnel records from his former employers, showing the Veteran was unable to continue working or secure substantially gainful employment due to his service-connected disabilities.  Moreover, the Board is placing greater probative weight upon the opinions rendered by the October 2011 and February 2012 VA examiners.  Specifically, the Board is particularly persuaded to assign great probative weight to these medical opinions because the VA examiners had the entire claims file for review and provided a solid rationale for the conclusions that was grounded in the evidence of record.

The Board finds that the Veteran's statements regarding his claim of TDIU are outweighed by the objective medical record, which indicates significant problems with the Veteran's service-connected disabilities, as evidenced by the combined 70 percent disability evaluation, but does not reveal a service-connected disability/disabilities that causes the Veteran to be unable to work.  In this regard, while the Board fully understands the Veteran's position, he has only provided a generalized lay statement with little support for his belief that he cannot work as the result of his service connected disabilities.  In this regard, it is important for the Veteran to understand that a 70 percent evaluation, by definition, will cause the Veteran major problems both in finding and retaining work (if the Veteran had no problems associated with his service connected disabilities, there would be no basis for a compensable evaluation for his service connected problems, let alone a 70 percent evaluation, which indicates a 70 percent limitation in industrial capacity).  However, the fact that the Veteran has a high disability evaluation and cannot be employed in his prior occupation (while it does provide a basis to undertake detailed examinations to determine this issue) does not, ipso facto, provide the basis to find that the Veteran can never work as the result of his service connected problems, not taking into consideration the Veteran's age and nonservice related problems.   

The factual record as a whole provides highly probative evidence against the Veteran's contention.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As it relates to the TDIU claim, the Board notes that a June 2011 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the June 2011 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

Opinions were also obtained from VA examiners with regard to the Veteran's TDIU claim.  The results of these examinations are sufficient in order to properly rate the Veteran's claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Entitlement to a TDIU is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


